ORDER
Defendants Patrick James Barry and Christopher Paul Leacy bring this expedited appeal from the district court’s order of November 12, 2002, granting Foodcomm’s motion for a preliminary injunction and enjoining Barry and Leacy from directly or indirectly providing services of any kind to or for both Empire Beef, Inc., and its affiliates or agents, and Outback Imports, Inc., and its affiliates or agents. We conclude that the district court did not abuse its discretion in granting the preliminary injunction and accordingly Affirm the injunction. An opinion will follow.
If there are any material changes in the status of the proceedings, the parties are instructed to inform this Court within seven days.